PER CURIAM.
Without reciting the numerous motions and orders, it is sufficient to say that the petitioners here, who were the lawyers who filed the first petition in involuntary bankruptcy on May 25, 1908, contend an allowance should have been made to them as attorneys for petitioning creditors, instead of to the attorneys who filed the second petition (of different creditors) on May 26, 1908. It appears from the record that the first petition. was defective, for the reason that it was filed by two creditors only, and did not aver that all the creditors of the bankrupt were less than twelve in number. We are satisfied that the decision of the special master and of the bankruptcy court, is correct.
The petition to revise is denied.